EXHIBIT 10.1
CHANGE IN CONTROL AGREEMENT
         This AGREEMENT is made effective as of
                                         by and among United Commercial Bank
(the “Bank”), a California bank, with its principal administrative office at 555
Montgomery Street, San Francisco, California 94111, UCBH Holdings, Inc. (the
“Holding Company”), a corporation organized under the laws of the State of
Delaware which is the holding company of the Bank (any reference to the Company
shall be deemed to include the Holding Company and the Bank) and
                                         (“Executive”).
         In consideration of the contribution and responsibilities of Executive,
and upon the other terms and conditions hereinafter provided, the parties hereto
agree as follows:
1.      TERM OF AGREEMENT.
         The period of this Agreement shall be deemed to have commenced as of
the date first above written and shall continue for a period of thirty-six
(36) full calendar months thereafter. Commencing on the first anniversary date
of this Agreement and continuing at each anniversary date thereafter, the board
of directors of the Company (the “Board”) may extend the Agreement for an
additional year. The Board will review the Agreement and Executive’s performance
annually for purposes of determining, within its sole discretion, whether to
extend this Agreement, and the results thereof shall be included in the minutes
of the Board’s meeting.
2.      CHANGE IN CONTROL.
         (a)     For purposes of this Agreement, a “Change in Control” of the
Company shall mean an event or series of event of a nature that at such time:
(i) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as determined under Rule 13d of such Act), directly or indirectly, of
voting securities of the Bank or the Holding Company representing fifty percent
(50%) or more of the Bank’s or the Holding Company’s outstanding voting
securities or right to acquire such securities except for any voting securities
of the Bank purchased by the Holding Company and any voting securities purchased
by any employee benefit plan of the Bank or the Holding Company, or (ii) a plan
of reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Holding Company or similar transaction occurs in which
the Bank or the Holding Company is not the resulting entity.
         (b)     If a Change in Control has occurred pursuant to Section 2(a),
Executive shall be entitled to the benefits provided in paragraph (c) of this
Section 2 upon his subsequent termination of regular employment within
thirty-six (36) months following the Change in Control due to: (i) termination
of Executive’s employment (other than Termination for Cause as defined below) or
(ii) Executive resigns following any material adverse change in or loss of
title, office or significant authority or responsibility, material reduction in
base salary or benefits (excluding bonus) or relocation of his principal place
of employment by more than 25 miles from its location at the time of the Change
in Control (“Change of Duties”). No

1



--------------------------------------------------------------------------------



 



benefits shall be provided to the Executive pursuant to this Agreement if the
Executive is terminated for reasons other than those specified in this paragraph
2(b).
         (c)     Upon Executive’s entitlement to benefits pursuant to
Section 2(b), (i) the Company shall pay Executive, or in the event of his
subsequent death or disability, his beneficiaries, his estate or other
representative, as the case may be, a sum equal to three (3) times the highest
annual compensation (defined as base salary) due to the Executive for the last
three years immediately preceding the Change in Control or such lesser number of
years in the event that Executive shall been employed by the Company for less
than three years, less all required and applicable withholding; and (ii) any
unvested stock options and related rights and unvested awards granted to
Executive under any stock option and similar plans shall immediately vest and
shall be exercisable within one (1) year. Within ten (10) days of Executive’s
entitlement of benefits pursuant to Section 2(b), the Executive can elect to
receive a lump sum payment for the compensation benefits set forth in subsection
(c)(i) above. In the event that no election is made, payment to Executive shall
be made on a monthly basis over a period of thirty-six (36) months.
         (d)     Upon the occurrence of a Change in Control followed by
Executive’s termination of employment or resignation (other than Termination for
Cause), the Company and its successors or assigns shall cause to be continued
life, medical and disability coverage substantially identical to the coverage
maintained by the Company for the Executive prior to Executive’s termination or
resignation. Such coverage and payments shall cease upon the expiration of
thirty-six (36) full calendar months from the date of termination or
resignation.
         (e)     As used in this Section 2, the term “Termination for Cause”
shall mean termination because of an act or acts of gross misconduct, willful
neglect of duties or conviction of a felony or equivalent violation of law or
any other act or failure to act that materially damages the reputation of the
Company as determined by the Board in its sole discretion after a good faith
investigation. For the purposes of this Section, no act, or the failure to act,
on Executive’s part shall be “willful” unless done, or omitted to be done,
without reasonable belief that the action or omission was in the best interests
of the Company or its affiliates. Notwithstanding the foregoing, Executive shall
not be deemed to have been Terminated for Cause unless and until there shall
have been delivered to him a Notice of Termination which shall include a copy of
a resolution duly adopted by the affirmative vote of not less than seventy five
percent (75%) of the members of the Board at a meeting of the Board called and
held for that purpose, finding that in the good faith opinion of the Board,
Executive was guilty of conduct justifying Termination for Cause and specifying
the relevant facts supporting the Termination for Cause. Executive shall not
have the right to receive compensation or other benefits for any period after
the Date of Termination. The Date of Termination shall be the date on which the
Notice of Termination is delivered to Executive or, in the event the Company is
unable to reasonably locate Executive, three (3) business days after delivery of
such Notice of Termination to Executive at his last known address.
         (f)     Company expressly acknowledges and agrees that Executive shall
have a contractual right to the full benefits of this Agreement, and Company and
any successor expressly waives any rights it may have to deny liability for any
breach of its contractual

2



--------------------------------------------------------------------------------



 



commitment hereunder upon the grounds of lack of consideration, accord and
satisfaction or similar defense. In any dispute arising after a Change of
Control as to whether Executive is entitled to the benefits of this Agreement
and all incentive plans, there shall be a presumption that the Executive is
entitled to such benefits and the burden of proving otherwise shall be on the
Company or any successor.
3.      LIMIT IN PAYMENTS BY THE COMPANY.
         (a)     In the event that any amount or benefit paid or distributed to
the Executive pursuant to this Agreement, taken together with any amounts or
benefits otherwise paid or distributed to the Executive by the Company (the
“Covered Payments”), would be an “excess parachute payment” as defined in
Section 280G of the Internal Revenue Code of 1986 (the “Code”) and would thereby
subject the Executive to the tax (the “Excise Tax”) imposed under Section 4999
of the Code (or any similar tax that may hereafter be imposed), the provisions
of this Section 3 shall apply to determine the amounts payable to Executive
pursuant to this Agreement.
         (b)     Immediately following delivery of any Notice of Termination,
the Company shall notify the Executive of the aggregate present value of all
termination benefits to which the Executive would be entitled under this
Agreement and any other plan, program or arrangement as of the Date of
Termination, together with the projected maximum payments, determined as of such
projected Date of Termination that could be paid without the Executive being
subject to the Excise Tax.
         (c)     If the aggregate value of all compensation payments or benefits
to be paid or provided to the Executive under this Agreement and any other plan,
agreement or arrangement with the Company exceeds the amount which can be paid
to the Executive without the Executive incurring an Excise Tax and the Executive
would receive a greater net after-tax amount (taking into account all applicable
taxes payable by the Executive, including any Excise Tax) by applying the
limitation contained in this Section 3(c), then the amounts payable to the
Executive under this Section 3 shall be reduced (but not below zero) to the
maximum amount which may be paid hereunder without the Executive becoming
subject to such an Excise Tax (such reduced payments to be referred to as the
“Payment Cap”). In the event that the Executive receives reduced payments and
benefits hereunder, the Executive shall have the right to designate which of the
payments and benefits otherwise provided for in this Agreement that he will
receive in connection with the application of the Payment Cap. If it shall be
determined that Executive would not receive a net after-tax benefit (taking into
account income, employment and any Excise Tax) resulting from application of the
Payment Cap, then no reduction shall be made with respect to the pay or benefits
due to Executive.
         (d)     For purposes of determining whether any of the covered Payments
will be subject to the Excise Tax and the amount of such Excise Tax:
        (i)     such Covered Payments will be treated as “parachute payments”
within the meaning of Section 280G of the Code, and all “parachute payments” in
excess of the “base amount” (as defined under Section 280G(b)(3) of the Code)
shall be treated as subject to the Excise Tax, unless, and except to the extent
that, in the good faith

3



--------------------------------------------------------------------------------



 



judgment of the Company’s independent certified public accountants or tax
counsel selected by such accountants (the “Accountants”), relying on the best
authority available at the time of such determination (including, but not
limited to, any proposed Treasury Regulations upon which taxpayers may rely),
that the Company has a reasonable basis to conclude that such Covered Payments
(in whole or in part) either do not constitute “parachute payments” or represent
reasonable compensation for personal services actually rendered (within the
meaning of Section 280G(b)(4)(B) of the Code) in excess of the “base amount,” or
such “parachute payments” are otherwise not subject to such Excise Tax, and
        (ii)     the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Section 280G of the Code
         (e)     For purposes of determining whether the Executive would receive
a greater net after-tax benefit were the amounts payable under this Agreement
reduced in accordance with Section 3(c), the Executive shall be deemed to pay:
        (i)     Federal income taxes at the highest applicable marginal rate of
Federal income taxation for the calendar year in which the first amounts are to
be paid hereunder, and
        (ii)     any applicable state and local income taxes at the highest
applicable marginal rate of taxation for such calendar year, net of the maximum
reduction in Federal income taxes which could be obtained from the deduction of
such state or local taxes if paid in such year; provided, however, that the
Executive may request that such determination be made based on his individual
tax circumstances, which shall govern such determination so long as the
Executive provides to the Accountants such information and documents as the
Accountants shall reasonably request to determine such individual circumstances.
         (f)     If the Executive receives reduced payments and benefits under
this Section 3 (or this Section 3 is determined not to be applicable to the
Executive because the Accountants conclude that the Executive is not subject to
any Excise Tax) and it is established pursuant to a final determination of the
court or an Internal Revenue Service proceeding (a “Final Determination”) that,
notwithstanding the good faith of the parties in applying the terms of this
Agreement, the aggregate “parachute payments” within the meaning of Section 280G
of the Code paid to the Executive or for his benefit are in an amount that would
result in the Executive being subject to an Excise Tax and the Executive would
still be subject to the Payment Cap under the provisions of Section 3(c), then
the amount equal to such excess parachute payments shall be promptly refunded by
the Executive on demand. If this Section 3 is not applied to reduce the
Executive’s entitlements under this Agreement because the Accountants determine
that the Executive would not receive a greater net after-tax benefit by applying
this Section 3 and it is established pursuant to a Final Determination that,
notwithstanding the good faith of the parties in applying the terms of this
Agreement, the Executive would have received a greater net after-tax benefit by
subjecting his payments and benefits hereunder to the Payment Cap, then the
aggregate “parachute payments” paid to the

4



--------------------------------------------------------------------------------



 



Executive or for his benefit in excess of the Payment Cap shall be refunded by
the Executive as soon as possible. If the Executive receives reduced payments
and benefits by reason of this Section 3 and it is established pursuant to a
Final Determination that the Executive could have received a greater amount
without exceeding the Payment Cap, then the Company shall promptly thereafter
pay the Executive the aggregate additional amount which could have been paid
without exceeding the Payment Cap as soon as practicable.
4.      NOTICE OF TERMINATION
         (a)     Any purported termination by the Company or resignation by
Executive in connection with a Change in Control or within 36 months after the
Change in Control shall be communicated by Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
         (b)     “Date of Termination” shall mean the date described in
paragraph 2(d) above.
         (c)     Executive shall have thirty (30) days within which to dispute
the Notice of Termination, or he shall forever waive any arguments, disputes,
bases, or reasons that the Notice of Termination is improper, void,
unenforceable, ineffective or should not preclude him from being converted to
stand-by employment status and receiving the benefits of paragraph 2(c). Any
dispute must be made timely by delivering written notice to the Company’s
designee within such thirty (30) days, which written notice shall contain a
description with reasonable detail of all reasons, bases, and facts constituting
and supporting Executive’s dispute. The dispute shall be resolved by final,
binding arbitration as further set forth in Section 13 below.
5.      SOURCE OF PAYMENTS.
         It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Company.
6.      EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.
         This Agreement contains the entire understanding between the parties
hereto and supersedes any prior written or oral agreement between the Company
and Executive relating to the subject matter hereof. Nothing in this Agreement
shall confer upon Executive the right to continue in the employ of the Company
or shall impose on the Company any obligation to employ or retain Executive in
its employ for any period.
7.      MODIFICATION AND WAIVER.
         (a)     This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

5



--------------------------------------------------------------------------------



 



         (b)     No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
8.      REQUIRED REGULATORY PROVISIONS.
         (a)     The Board may terminate Executive’s employment at any time, but
any termination by the Board, other than Termination for Cause, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Cause as defined in Section 2
hereinabove, or after resignation for reasons other than those specified in
paragraph 2(b) above.
         (b)     If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Company’s affairs by a
notice served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance
Act (12 U.S.C. Section 1818(e)(3) or (g)(1)), the Company’s obligations under
this contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Company
shall: (i) pay Executive all or part of the compensation withheld while their
contract obligations were suspended and (ii) reinstate the obligations which
were suspended.
         (c)     If Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(4) or (g)(1)), all obligations of the Company under this
contract shall terminate as of the effective date of the order, and the Company
shall have no obligation to provide any compensation or benefits which were
suspended while Executive was suspended or prohibited from participating in the
conduct of the Company’s affairs by notice described in paragraph 9(b) above.
         (d)     If the Company is in default as defined in Section 3(x)(1) of
the Federal Deposit Insurance Act, all obligations of the Company under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.
         (e)     Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with 12 U.S.C.
ss.1828(k) and any rules and regulations promulgated thereunder.
9.      SEVERABILITY.
         If, for any reason, any provision of this Agreement is held invalid,
such invalidity shall not affect any other provision of this Agreement not held
so invalid, and each such other provision shall to the full extent consistent
with law continue in full force and effect. If any

6



--------------------------------------------------------------------------------



 



provision of this Agreement is held invalid in part, such invalidity shall in no
way affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.
10.    HEADINGS FOR REFERENCE ONLY.
         The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references to the
masculine shall apply equally to the feminine.
11.    GOVERNING LAW.
         This Agreement shall be governed by the laws of the State of
California, without regard to its principles of conflict of law.
12.    ARBITRATION.
         Any dispute or controversy arising under or in connection with, or
relating to this Agreement shall be settled exclusively by final, binding
arbitration, conducted before a single arbitrator sitting in a location selected
by Executive within fifty (50) miles from the location of the Company’s main
office, in accordance with the rules of the American Arbitration Association
governing arbitration of employment disputes then in effect. The arbitrator
shall either be agreed between the parties, or shall be selected in accordance
with applicable AAA rules. The arbitrator shall have authority to grant interim
relief (including interim relief on an expedited basis, such as injunctive
relief), which relief may be entered in any court having jurisdiction. The
parties specifically consent to the jurisdiction of the federal and state courts
located within the County of San Francisco to enter an arbitration award or
injunctive relief pursuant to this Agreement. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The prevailing party at
arbitration shall be entitled to recover their costs and reasonable attorneys
fees, and the arbitrator shall be vested with authority to determine the
prevailing party. The parties have signified their agreement with the particular
provisions of the arbitration agreement by initialing this Section 17 in the
spaces provided below.
13.    RELEASE.
         By accepting the benefits under this Agreement upon any payments
hereunder, Executive or in the event of Executive’s subsequent death, the
Authorized Representative releases and discharges the Company, and its
successors and assigns and their directors, officers, agents, employees,
consultants and affiliated and controlled companies (the “Related Parties”),
from any and all claims, demands and causes of action arising out of or related
to Executive’s employment with the Company and to the termination of that
employment. Prior to and as a condition to receipt of any payment, benefit, or
consideration under this Agreement, Executive, or in the event of Executive’s
subsequent death, the Authorized Representative, shall sign and deliver to the
Company a full, complete, general release of any and all known and unknown
claims against the Company and Related Parties (other than

7



--------------------------------------------------------------------------------



 



indemnity obligations of the Company hereunder) to the fullest extent permitted
under California law, in a form satisfactory to the Company.
14.    SUCCESSOR TO THE COMPANY.
         Any successor or assignee, whether direct or indirect, by purchase,
merger, consolidation or otherwise, to all or substantially all the business or
assets of the Company shall be required to assume and agree to perform the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment had taken place.
15.    INDEMNIFICATION
         The Company agrees to indemnify Executive in accordance with the terms
of the Company’s standard indemnification agreement which has been executed by
the Company and Executive. To the extent available on commercially reasonable
terms, the Company shall obtain and maintain appropriate Directors and Officers
liability insurance including Executive as a named insured in an amount
comparable to industry standards.
16.    NONDISCLOSURE
         Executive recognizes and acknowledges that the knowledge of the
confidential business activities and plans for business activities of the
Company as it may exist from time to time is a valuable, special and unique
asset of the business of the Company. Executive will not, during or after the
term of his employment, disclose any knowledge of the past, present, planned or
considered confidential business activities of the Company that is not public or
readily accessible to the public from non-confidential published sources to any
person, firm, corporation, or other entity for any reason or purpose whatsoever
unless expressly authorized by the Board or required by law or policies of the
Company. Notwithstanding the foregoing, Executive may disclose any knowledge of
banking, financial and/or economic principles, concepts or ideas which are not
solely and exclusively derived from the confidential business plans and
activities of the Company. In the event of a breach or threatened breach by the
Executive of the provisions of this Section, the Company will be entitled to an
injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered confidential business
activities of the Company. Nothing herein will be construed as prohibiting the
Company from pursuing any other remedies available to the Company for such
breach or threatened breach, including the recovery of damages from Executive.
17.    ADVICE OF COUNSEL.
         Each party acknowledges that, in executing this Agreement, such party
has had the opportunity to seek the advice of independent legal counsel, and has
read and understood all of the terms and provisions of this Agreement. This
Agreement shall not be construed against any party by reason of the drafting or
preparation hereof.

8



--------------------------------------------------------------------------------



 



18.    POST-TERMINATION OBLIGATIONS.
         All payments and benefits to Executive under this Agreement shall be
subject to Executive’s compliance with the terms of this Agreement. Executive’s
obligation to furnish such information and assistance to the Company as may
reasonably be required by the Company in connection with any litigation or other
judicial or administrative matter in which the Company or any of its
Subsidiaries or affiliates is, or may become, a party provided that the Company
shall reimburse Executive for all reasonable expenses incurred in connection
with such cooperation.
19.    AT WILL EMPLOYMENT.
         Notwithstanding, the terms and conditions of this Agreement each party
acknowledges that this Agreement is not an employment agreement and that
Executive is an “At Will Employee” or “Employment At Will” as defined in the
Human Resources Personnel Policy Manual.

SIGNATURES
         IN WITNESS WHEREOF, United Commercial Bank and UCBH Holdings, Inc. have
caused this Agreement to be executed by their duly authorized officers, and
Executive has signed this Agreement, on the                      day of
                    , ___.

              ATTEST:       United Commercial Bank
 
           
 
           
 
      By:    
 
           
 
           
Secretary
           
 
           
SEAL
           
 
            ATTEST:       UCBH Holdings, Inc.
 
           
 
           
 
      By:    
 
           
 
           
Secretary
           
 
           
SEAL
           
 
           
WITNESS:
           
 
           
 
                     

9